Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,148,905. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present claims are provide in the patented claims.  The present claims are written in a broader manner.
Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U.S. Patent No. 11,148,905 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  A touchless elevator interface device, for use with an elevator call button system, the elevator call button system having a plurality of call buttons, the device comprising: a sensor module comprising a plurality of sensors and at least one application- specific integrated circuit chip, each sensor having; an emitter configured to outwardly emit at least one infrared beam; and a receiver, wherein a variable indexing point is determined by an interruption in any of the at least one infrared beams, a sensor control system comprising a control board, the control board having a first memory and a first processor; wherein the first memory is configured to receive and store an electronic list of the plurality of calls buttons, a location of each of the plurality of call buttons in relation to other of the plurality of call buttons, wherein the first memory contains computer-readable instructions for implementing a mapping scheme correlating each of the plurality of call buttons to a variable indexing point of one of the plurality of sensors, and computer-readable instructions containing an indexing point reference table having a means for correlating a given variable index point with the mapping scheme, wherein the first processor is configured to execute the contents of the first memory, and a sensor housing which envelopes the sensor module.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston (2015/0232300).
Preston discloses a touchless elevator interface device and method, for use with an elevator call button system (30), the elevator call button system having a plurality of call buttons (32), the device comprising: a sensor module (102) comprising a plurality of sensors (104) and at least one application- specific integrated circuit chip (inherent), each sensor having; an emitter (202) configured to outwardly emit at least one infrared beam; and a receiver (204), wherein a variable indexing point is determined by an interruption in any of the at least one infrared beams (figure 6A), a sensor control system comprising a control board (106), the control board having a first memory and a first processor (paragraph 26); wherein the first memory is configured to receive and store an electronic list of the plurality of calls buttons, a location of each of the plurality of call buttons in relation to other of the plurality of call buttons (abstract; and paragraphs 23 and 26), wherein the first memory contains computer-readable instructions for implementing a mapping scheme correlating each of the plurality of call buttons to a variable indexing point of one of the plurality of sensors (paragraphs 18-19), and computer-readable instructions containing an indexing point reference table having a means for correlating a given variable index point with the mapping scheme, wherein the first processor is configured to execute the contents of the first memory, and a sensor housing which envelopes the sensor module (paragraph 23).
	Preston discloses the device and method, further comprising an amplifier and a speaker (34), located proximately to the elevator call button system, the speaker is in electronic communication with the sensor control system and the elevator call button system, wherein the speaker is configured to emit noise (paragraph 14).
Preston discloses the device and method, wherein each of the plurality of call buttons is illuminated when activated (paragraphs 17 and 18).
	Preston discloses the device and method, wherein each of the plurality of sensors are proximate to at least one of the other plurality of sensors, wherein the plurality of sensors are disposed in the sensor module in a linear manner creating a line in a first direction, wherein the at least one infrared beam of each emitter is outwardly emitted in a second direction, wherein the first direction and the second direction are non-parallel, and wherein the plurality of sensors are in electronic communication (paragraphs 16-18).
Preston discloses the device and method, wherein the sensor control system is directly connected to the elevator call button system (figures 4 and 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston.
Preston is discussed above.  Preston discloses the sensor comprising:  a top side, a bottom side, a left side, a right side, a front face, a rear face, a means of fastening the sensor housing to the elevator call button system (figures 2-3). 
Preston discloses the device, further comprising at least one status light located proximately to the elevator call button system, the at least one status light being in electronic communication with the sensor control system and the elevator call button system (paragraphs 14 and 20).
Preston does not disclose the design of the present invention.
However, the device having a sensor housing comprising: the right side is configured with a light window which extends from the top side to the bottom side; a sensor cavity integral to the sensor housing, the sensor cavity sized to receive the sensor module within the sensor housing, is merely a design choice.
Official Notice is taken with respect to it being well known in the art to provide sensor housings made from aluminum. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed, to provide the design choice of the present invention, since the utility of present invention and Preston provide the same, wherein the systems and methods provide a non-contact button selection input.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
11/29/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837